DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 09/19/2022.
Status of Claims
Claims 1-20, as originally filed 08/28/2022, are pending and have been examined on the merits (claims 1, 8, and 15 being independent).  Claims 1, 5, 8, 12, 15, and 20 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed 08/28/2022 have been fully considered.
Applicant’s arguments and amendments, see pages 10-14, filed on 08/28/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-20, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “As discussed above, the claimed invention improves efficiency of the computer managing the blockchain, at least in terms of reducing the processing overhead of peer nodes and the overall managing network entities. (See e.g., Specification, 48.)  Applicants note that increasing processing overhead of the blockchain system is "an improvement in computer capabilities".  Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of claim 1-20 under 35 U.S.C. §101” (see Applicant’s remarks, page 9)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons set forth in previous Office Action. Furthermore, Examiner provides the response in the Office Action below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps for generating and validating an event (e.g., transaction for a bill) which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’).  
For instance, in the process of claim 1, the limitations of receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event… recite this judicial exception.  
 (3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain, an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority, … by the node, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
For example, recited limitation, ‘generating an event including the data and submitting the event to the blockchain network for consensus’, is mere instructions to implement an abstract idea on a blockchain network as a tool to perform an abstract idea. This is not an improvement in computer capabilities as Applicant argued.  (See MPEP 2106.05(f))
(4) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h))  The limitations of the invention as a whole is a business solution (e.g., an efficient way of validating an transaction in blockchain network), not a technical solution to a technical problem.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least (Specification [0041-0042], a node, a peer node, nodes of the decentralized database, the blockchain, a processor, chaincode of a smart contract, the blockchain database, the blockchain network, client application, endorsement policy, and namespace logic).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “blockchain” and “node”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating and validating an event (e.g., transaction for a bill), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for generating and validating an event (e.g., transaction for a bill) which contains the steps of receiving, storing, executing, determining, setting, generating, and submitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a node, claim 8 is direct to a method, and claim 15 is direct to a non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating and validating an event (e.g., transaction for a bill) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event….
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain, an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority, … by the node, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0041-0042], a node, a peer node, nodes of the decentralized database, the blockchain, a processor, chaincode of a smart contract, the blockchain database, the blockchain network, client application, endorsement policy, and namespace logic) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain, an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority, … by the node, etc.) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9, and 16, the step of “wherein the identifier comprises key information previously validated for the object.” (i.e., including key information), in claims 3, 10, and 17, the step of “wherein the key information links the event to a validation authority that validates the event based on the key information.” (i.e., linking the event), in claims 4, 11, and 18, the step of “wherein the context comprises a tuple including at least two of: a channel name, a namespace, a collection, or a key name…” (i.e., including a channel name, etc.), in claims 5 and 12, the step of “wherein the presence of the key information in the identifier … automatically validate the event based on the presence of the key information …” (i.e., validating the event), in claims 6, 13, and 19, the step of “wherein the data has a format including a plurality of data fields, and wherein, … add a new data field storing the key information to the format.” (i.e., adding a new data field), and in claims 7, 14, and 20, the step of “wherein the data indicates a change in a state of the object.” (i.e., updating a state) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating an event (e.g., transaction for a bill) and setting an identifier to the event in order to validate the event data is correct is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process for generating an event (e.g., transaction for a bill) and setting an identifier to the event using a predetermined field a format that corresponds to the event does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
November 3, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/8/2022